DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/20 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-59, 68-70, 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 47 recites the limitation “the appropriate Packet Filter priorities” and “the Packet Filter function”. There is insufficient antecedent basis for this limitation in the claim. Claims 48-58 are dependent and likewise rejected.


Claim 55 recites the limitation “the PDU Session Modification procedure”. There is insufficient antecedent basis for this limitation in the claim. Claims 56-58 are dependent and likewise rejected.

Claim 59 recites the limitation “the marking”. There is insufficient antecedent basis for this limitation in the claim.

Claim 68 recites the limitation “the first QFI”. There is insufficient antecedent basis for this limitation in the claim. Claims 69-70 are dependent and likewise rejected.

Claim 72 recites the limitation “the first QFI”. There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-46, 54, 59, 62-64, 67, 71, 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,300,303 A1 (HEADWATER RES LLC) (as disclosed in the IDS).

As to claim 43, Headwater teaches a method, in a device operating in an access network that can provide a plurality of quality-of-service (QoS) levels for user data flowing to and from the device (Headwater, [0048], a method  for a user requesting data from a network that support QoS levels), the method comprising: 
establishing a packet data session via the access network (Headwater, [0158] Fig 6, a device 100 initiates a session request via the network); 
receiving, from the network, cost information associated with each of one or more QoS levels (Headwater, [0067][0070], the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)); 
selecting, for user data for at least a first application or service, a QoS level from among the plurality of QoS levels, wherein said selecting is based on the cost information (Headwater, [0067], the user device selects a QoS class level upgrade based on the costs); and 
transmitting packets carrying user data for the first application or service to the access network, wherein said transmitting comprises applying a QoS treatment to the user data according to the selected QoS level (Headwater, [0069], traffic is transmitted for the device application service and a QoS router (treatment) connects the session to ensure the selected QoS level is achieved).

As to claim 44, Headwater teaches wherein the cost information is requested by the device (Headwater, [0158] [0067], the session is requested and then levels are presented via UI).

As to claim 45, Headwater teaches wherein said selecting is based on predetermined authorization or preference information associated with the first application or service (Headwater, [0158], the given service activity has an associated preference (required/desirable)).

As to claim 46, Headwater teaches wherein applying the QoS treatment to the user data according to the selected QoS level comprises mapping the packets to one or more radio bearers, based on the selected QoS level (Headwater, [0066] [0044], QoS policy is mapped to one or more channels (bearers)).

As to claim 54, Headwater teaches wherein the method further comprises: presenting to a user of the device, using a man-machine interface (MMI), two or more choices for service levels for a first application or service, the two or more selections corresponding to respective QoS levels having differing costs according to the cost information (Headwater, [0067][0070], via a User Interface the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)); and receiving a user selection of one of the two or more choices for service levels for the first application or service, wherein said selecting the QoS level from among the plurality of QoS levels is based on the user selection (Headwater, [0067], the user device selects a QoS class level upgrade based on the costs).

As to claim 59, Headwater teaches wherein said transmitting the packets carrying user data for the first application or service to the access network comprises mapping the packets to access network resources, based on the marking (Headwater, [0066] [0044], QoS policy is mapped to one or more channels (bearers)).


As to claim 62, Headwater teaches a device configured to operate in an access network that can provide a plurality of quality-of-service (QoS) levels for user data flowing to and from the device (Headwater, [0048], a user requesting data from a network that support QoS levels), comprising: 
transceiver circuitry configured for communicating with the access network (Headwater, Fig 3, transceiver for communicating with access network); and 
processing circuitry operatively associated with the transceiver circuitry (Headwater, Fig 3, service processor)and configured to: 
establish a packet data session via the access network (Headwater, [0158] Fig 6, a device 100 initiates a session request via the network); 
receive, from the network via the transceiver circuitry, cost information associated with each of one or more QoS levels (Headwater, [0067][0070], the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)); 
select, for user data for at least a first application or service, a QoS level from among the plurality of QoS levels, wherein said selecting is based on the cost information (Headwater, [0067], the user device selects a QoS class level upgrade based on the costs); and 
transmit packets carrying user data for the first application or service to the access network via the transceiver circuitry, wherein said transmitting comprises applying a QoS treatment to the user data according to the selected QoS level (Headwater, [0069], traffic is transmitted for the device application service and a QoS router (treatment) connects the session to ensure the selected QoS level is achieved).

As to claim 63, Headwater teaches wherein the processing circuitry is configured to select the QoS level based on predetermined authorization or preference information associated with the first application or service (Headwater, [0158], the given service activity has an associated preference (required/desirable)).

As to claim 64, Headwater teaches wherein the processing circuitry is configured to apply the QoS treatment to the user data according to the selected QoS level by mapping the packets to one or more radio bearers, based on the selected QoS level (Headwater, [0066] [0044], QoS policy is mapped to one or more channels (bearers)).

As to claim 67, Headwater teaches wherein the processing circuitry is configured to: present to a user of the device, using a man-machine interface (MMI) two or more choices for service levels for a first application or service, the two or more selections corresponding to respective QoS levels having differing costs according to the cost information (Headwater, [0067][0070], via a User Interface the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)); and receive a user selection of one of the two or more choices for service levels for the first application or service, wherein the processing circuitry is configured to select the QoS level from among the plurality of QoS levels based on the user selection (Headwater, [0067], the user device selects a QoS class level upgrade based on the costs).

As to claim 71, Headwater teaches wherein said user selection of one of the two or more choices is specific to the first application or service (Headwater, [0067], the user device selects a QoS class level upgrade based on the costs for the specific service required).

As to claim 72, Headwater teaches wherein the processing circuitry is configured to transmit the packets carrying user data for the first application or service to the access network by mapping the packets to access network resources, based on the marking (Headwater, [0066] [0044], QoS policy is mapped to one or more channels (bearers)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 60, 61, 73, 74 are rejected under 35 U.S.C. 103 as being unpatentable over Headwater as applied to claims above, and further in view of Mudireddy et al (Pub No: 2008/0019275) and further in view of Chiaverini et al (Pub No: 2019/0075107).

As to claim 47, Headwater teaches the method of claim 43 wherein said transmitting the packets carrying user data for the first application or service comprises transmitting the packets to the access network (Headwater, [0069], traffic is transmitted for the device application service.
Headwater does not explicitly teach wherein applying the QoS treatment to the user data according to the selected QoS level comprises determining the appropriate Packet Filter priorities and resulting precedence values and request changes with the network to cause the Packet Filter function to mark packets carrying user data for the first application or service with a first QoS flow indicator (QFI) corresponding to the selected QoS level, and wherein said transmitting the packets carrying user data for the first application or service comprises transmitting the packets to the access network.
	However, Mudireddy teaches wherein applying the QoS treatment to the user data according to the selected QoS level comprises determining the appropriate Packet Filter priorities and resulting precedence values and request changes with the network to cause the Packet Filter function to mark packets carrying user data for the first application or service (Mudireddy, [0010-11], determining priorities with packet filters and assigning precedence values), 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Headwater and Mudireddy to determine precedence values for packet filters because it would conserve network resources (Mudireddy, [0010]).
The combination of Headwater and Mudireddy does not explicitly teach with a first QoS flow indicator (QFI) corresponding to the selected QoS level.
However, Chiaverini teaches with a first QoS flow indicator (QFI) corresponding to the selected QoS level (Chiaverini, [0046], a QFI in order to apply a rule to a data flow).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chiaverini with Headwater and Mudireddy to use QFI because it would allow for dynamic data flow enforcement (Chiaverini, [004] Abstract).

As to claim 60, Headwater teaches a method, in a network node in an access network that can provide a plurality of quality-of-service (QoS) levels for user data flowing to and from a device (Headwater, [0048], a method  for a user requesting data from a network that support QoS levels), the method comprising: 
establishing, with the device, a packet data session (Headwater, [0158] Fig 6, a device 100 initiates a session request via the network); wherein said establishing the packet data session comprises: 
 and providing, to the device, cost information associated with each of one or more of the QoS levels (Headwater, [0067][0070], the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)).
Headwater does not explicitly teach providing, to the device, precedence values associated with each of a plurality of quality- of-service (QoS) levels, each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI).
However, Mudireddy teaches providing, to the device, precedence values associated with each of a plurality of quality- of-service (QoS) levels (Mudireddy, [0010-11], determining priorities with packet filters and assigning precedence values), 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Headwater and Mudireddy to determine precedence values for packet filters because it would conserve network resources (Mudireddy, [0010]).
The combination of Headwater and Mudireddy does not explicitly teach each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI). 
However, Chiaverini teaches each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI) (Chiaverini, [0046], a QFI in order to apply a rule to a data flow).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chiaverini with Headwater and Mudireddy to use QFI because it would allow for dynamic data flow enforcement (Chiaverini, [004] Abstract).

As to claim 61, Headwater teaches wherein the method further comprises providing, to the device, one or more restrictions associated with a QoS level identified by a first QFI, the one or more restrictions specifying limits on timing, duration, and/or quantity with respect to packet transmissions for a QoS flow corresponding to the first QFI (Headwater, [0067][0070], the device user is presented with restrictions on the QoS not reaching the desirable requirements for the service).

As to claim 73, Headwater teaches a network node in an access network (Headwater, Fig 3, a network side node) configured to provide a plurality of quality-of- service (QoS) levels for user data flowing to and from a device (Headwater, [0048], from a network that support QoS levels), the network node comprising: 
transceiver circuitry configured for communicating with the device (Headwater, Fig 3, an interface to communicate with the device 100); and 
processing circuitry operatively associated with the transceiver circuitry and configured (Headwater, Fig 3, controller circuitry) to: 
establish, with the device, a packet data session(Headwater, [0158] Fig 6, a device 100 initiates a session request via the network) by: 
providing, to the device, cost information associated with each of one or more of the QoS levels (Headwater, [0067][0070], the device user is presented with QoS level upgrades for the service activity. The levels have different charging (costs)).
Headwater does not explicitly teach providing, to the device, precedence values associated with each of a plurality of quality- of-service (QoS) levels, each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI).
However, Mudireddy teaches providing, to the device, precedence values associated with each of a plurality of quality- of-service (QoS) levels (Mudireddy, [0010-11], determining priorities with packet filters and assigning precedence values), 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Headwater and Mudireddy to determine precedence values for packet filters because it would conserve network resources (Mudireddy, [0010]).
The combination of Headwater and Mudireddy does not explicitly teach each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI). 
However, Chiaverini teaches each of the plurality of QoS levels corresponding to a respective quality flow identifier (QFI) (Chiaverini, [0046], a QFI in order to apply a rule to a data flow).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chiaverini with Headwater and Mudireddy to use QFI because it would allow for dynamic data flow enforcement (Chiaverini, [004] Abstract).

As to claim 74, Headwater teaches wherein the processing circuitry is configured to provide, to the device, one or more restrictions associated with a QoS level identified by a first QFI, the one or more restrictions specifying limits on timing, duration, and/or quantity with respect to packet transmissions for a QoS flow corresponding to the first QFI (Headwater, [0067][0070], the device user is presented with restrictions on the QoS not reaching the desirable requirements for the service).

Allowable Subject Matter
Claims 48-53, 55-58, 65-66, 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any 112 rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469